EXHIBIT 10.2

Limited Guaranty

This Limited Guaranty, dated as of July 2, 2017 (this “Guaranty”), is made by
H.I.G. Middle Market LBO Fund II, L.P., a Delaware limited partnership (the
“Guarantor”), in favor of NCI, Inc., a Delaware corporation (the “Guaranteed
Party”). Capitalized terms used but not defined herein have the meanings
ascribed to them in the Merger Agreement (as defined below).

1. Limited Guaranty.

(a) In connection with the execution and delivery, as of the date hereof, of the
Agreement and Plan of Merger, dated as of the date hereof, by and among Cloud
Intermediate Holdings, LLC, a Delaware limited liability company (“Parent”),
Cloud Merger Sub, Inc., a Delaware corporation (“Purchaser”) and the Guaranteed
Party (as the same may be amended from time to time, the “Merger Agreement”),
the Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
the Guaranteed Party, the due and punctual payment, observance, performance, and
discharge of the payment obligations of Parent with respect to (i) the Parent
Termination Fee, (ii) monetary damages to the extent permitted by Section 7.3(d)
of the Merger Agreement and (iii) any expense reimbursements or indemnification
obligations that become payable pursuant to Section 5.12(h) of the Merger
Agreement, (collectively, the “Obligations”); provided that the maximum
aggregate liability of the Guarantor hereunder shall not exceed an amount equal
to the sum of (A) the Parent Termination Fee, (B) monetary damages to the extent
permitted by Section 7.3(d) of the Merger Agreement and (C) any expense
reimbursements or indemnification obligations that become payable pursuant to
Section 5.12(h) of the Merger Agreement, minus (D) any amount actually paid by
Parent to the Guaranteed Party in respect of the Obligations, collectively in an
aggregate amount not to exceed $21,698,000 (the “Cap”) and the Guaranteed Party
hereby agrees that the Guarantor shall in no event be required to pay under, in
respect of, or in connection with this Guaranty, more than the Cap. The
Guaranteed Party hereby agrees that in no event shall the Guarantor be required
to pay any amount to the Guaranteed Party or any other Person under, in respect
of, or in connection with this Guaranty other than as expressly set forth
herein.

(b) This Guaranty is an unconditional and continuing guaranty of payment and not
of collection, and a separate action or actions may be brought and prosecuted
against the Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against Parent, Purchaser or any other Person or whether
Parent, Purchaser or any other Person is joined in any such action or actions.
In the event any payment to the Guaranteed Party in respect of any Obligation is
rescinded or otherwise must be (and is) returned to the Guarantor for any reason
whatsoever, the Guarantor shall remain liable hereunder with respect to the
Obligations as if such payment had not been made to the extent the Guarantor is
in fact liable for such payment hereunder.

(c) All payments hereunder shall be made in lawful money of the United States,
in immediately available funds.



--------------------------------------------------------------------------------

2. Changes in Obligations; Certain Waivers. The Guarantor agrees that the
Guaranteed Party may at any time and from time to time, without notice to or
further consent of the Guarantor, extend the time of payment of the Obligations,
and may also enter into any agreement with Parent, Purchaser or with any other
Person interested in the transactions contemplated by the Merger Agreement, for
the extension, renewal, payment, compromise, discharge or release thereof, in
whole or in part, or for any modification of the terms of the Merger Agreement
or of any agreement between the Guaranteed Party and Parent or any such other
Person without in any way impairing or affecting the Guarantor’s Obligations
under this Guaranty. The Guarantor agrees that the Obligations hereunder shall
not be released or discharged, in whole or in part, or otherwise affected by:

(a) the failure of the Guaranteed Party to assert any claim or demand or to
enforce any right or remedy against Parent or any other Person interested in the
transactions contemplated by the Merger Agreement;

(b) any change in the time, place or manner of payment of the Obligations or any
rescission, waiver, compromise, consolidation or other amendment or modification
of any of the terms or provisions of the Merger Agreement or any other agreement
evidencing, securing or otherwise executed in connection with the Obligations;

(c) the addition, substitution or release of any Person interested in the
transactions contemplated by the Merger Agreement;

(d) any change in the corporate existence, structure or ownership of Parent or
any other Person interested in the transactions contemplated by the Merger
Agreement;

(e) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting Parent or any other Person interested in the transactions contemplated
by the Merger Agreement;

(f) any change in the applicable Laws in any jurisdiction; or

(g) the adequacy of any other means the Guaranteed Party may have of obtaining
payment of the Obligations.

To the fullest extent permitted by applicable Law, the Guarantor hereby
expressly waives any and all rights or defenses arising by reason of any
applicable Law that would otherwise require any election of remedies by the
Guaranteed Party. The Guarantor waives promptness, diligence, notice of the
acceptance of this Guaranty and of the Obligations, presentment, demand for
payment, notice of non-performance, default, dishonor and protest (but
specifically excluding notices to be provided to Parent and its counsel in
accordance with the Merger Agreement), all defenses which may be available by
virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshalling of the assets of
Parent or any other Person interested in the transactions contemplated by the
Merger Agreement, and all suretyship defenses generally (other than fraud or
willful misconduct by the Guaranteed Party, defenses to the payment of the
Obligations that are available to Parent under the Merger Agreement or a
material breach by the Guaranteed Party of this Guaranty). The Guarantor
acknowledges that it will receive substantial direct and indirect benefits from
the transactions contemplated by the Merger Agreement and that the waivers set
forth in this Guaranty are knowingly made in contemplation of such benefits.

 

2



--------------------------------------------------------------------------------

The Guaranteed Party hereby covenants and agrees that it shall not institute,
and shall cause its Affiliates not to institute, any proceeding or bring any
other claim arising under, or in connection with, the Equity Commitment Letter
delivered to Parent by the Guarantor (the “Equity Commitment Letter”) or the
Merger Agreement or the transactions contemplated thereby, against the Guarantor
or any Guarantor Affiliate (as defined below), except for (1) claims against the
Guarantor under the Equity Commitment Letter, solely to the extent permitted by
Section 8.8(b) of the Merger Agreement and the Equity Commitment Letter, seeking
specific performance of the Equity Commitment Letter (subject to the limitations
set forth therein and in the Merger Agreement), (2) claims against the Guarantor
under this Guaranty (subject to the limitations herein), or (3) any claim by the
Guaranteed Party against Parent or Purchaser to the extent permitted under the
Merger Agreement (collectively, the “Permitted Claims”), and the Guarantor
hereby covenants and agrees that it shall not institute, and shall cause its
respective Affiliates not to institute, any proceeding asserting that this
Guaranty is illegal, invalid or unenforceable in accordance with its terms.

Notwithstanding any other provision of this Guaranty, the Guaranteed Party
hereby agrees that (i) the Guarantor may assert, as a defense to, or release or
discharge of, any payment or performance by the Guarantor under this Guaranty or
any claim, set-off, deduction, defense or release that Parent could assert
against the Guaranteed Party under the terms of, or with respect to, the Merger
Agreement (including, without limitation, any such claim or defense that any
Obligations are not then required to be due and payable by Parent pursuant to
the terms and conditions of Article VII of the Merger Agreement and subject to
the limitations on liability set forth therein and in Section 8.8(b) of the
Merger Agreement) and (ii) to the extent Parent is relieved of all or any
portion of the Obligations under the Merger Agreement, the Guarantor shall
likewise automatically and without any further action on the part of any person
be relieved of its obligations under this Guaranty.

3. No Waiver; Cumulative Rights. No failure on the part of the Guaranteed Party
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Guaranteed Party of any right, remedy or power hereunder preclude any other
or future exercise of any right, remedy or power hereunder. Subject to the
limitations set forth herein, each and every right, remedy and power hereby
granted to the Guaranteed Party or allowed it by Law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the
Guaranteed Party at any time or from time to time. The Guaranteed Party shall
not have any obligation to proceed at any time or in any manner against, or
exhaust any or all of the Guaranteed Party’s rights against Parent, Purchaser or
any other Person liable for the Obligations prior to proceeding against the
Guarantor hereunder. Notwithstanding anything in this Guaranty to the contrary,
nothing in this Guaranty shall limit or impair the Guaranteed Party’s rights
under the Merger Agreement.

4. Representations and Warranties. The Guarantor hereby represents and warrants
that:

 

3



--------------------------------------------------------------------------------

(a) the Guarantor is a limited partnership duly organized, validly existing and
in good standing under the Laws of the State of Delaware and it has all
necessary power and authority to execute, deliver and perform this Guaranty;

(b) the execution, delivery and performance of this Guaranty have been duly
authorized by all necessary action and do not contravene any provision of the
Guarantor’s organizational documents or any applicable Law or contractual
restriction binding on the Guarantor or its assets, and this Guaranty has been
duly executed and delivered by the Guarantor;

(c) this Guaranty constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law);

(d) all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Body necessary for the due execution,
delivery and performance of this Guaranty by it have been obtained or made and
all conditions thereof have been duly complied with, and no other action by, and
no notice to or filing with, any Governmental Body is required in connection
with the execution, delivery or performance of this Guaranty; and

(e) the Guarantor has the financial capacity to pay and perform its obligations
under this Guaranty, and all funds necessary for the Guarantor to fulfill the
Obligations shall be available to the Guarantor for so long as this Guaranty
shall remain in effect in accordance with Section 7.

The Guarantor acknowledges that the Guaranteed Party has specifically relied on
the accuracy of the representations and warranties contained in this Section 4
in entering into the Merger Agreement.

5. Assignment. Neither the Guarantor, on the one hand, nor the Guaranteed Party,
on the other hand, may assign its respective rights, interests or obligations
hereunder to any other Person (except by operation of law) without the prior
written consent of the Guaranteed Party or the Guarantor, as the case may be.

6. Notices. All notices and other communications between the parties hereto
shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service or (d) when delivered by facsimile or email (in each case in
this clause (d), solely if receipt is confirmed), addressed as follows:

If to the Guarantor, to:

 

4



--------------------------------------------------------------------------------

H.I.G. Middle Market LBO Fund II, L.P.

c/o H.I.G. Middle Market, LLC

600 Fifth Avenue

24th Floor

New York, New York 10020

Attention: Jeff Kelly and Vivek Jain

Email: jkelly@higcapital.com and vjain@hig.capital.com

Facsimile: (212) 506-0559

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle Street

33rd Floor

Chicago, Illinois 60654

Attention: Jeffrey Seifman, P.C., Tana M. Ryan and Robert Goedert

Email: jeffrey.seifman@kirkland.com, tryan@kirkland.com

and rgoedert@kirkland.com

Facsimile: (312) 862-2200, (213) 680-8149 and (312) 862-2200

All notices to the Guaranteed Party shall be delivered in a written notice
delivered to the Guaranteed Party in accordance with the Merger Agreement.

7. Continuing Guaranty. Unless terminated pursuant to this Section 7, this
Guaranty shall remain in full force and effect and shall be binding on the
Guarantor, its respective successors and permitted assigns until the Obligations
have been paid, observed, performed or satisfied in full, at which time this
Guaranty shall immediately and automatically terminate and the Guarantor shall
have no further obligations under this Guaranty. Notwithstanding the foregoing,
this Guaranty shall terminate automatically and the Guarantor shall have no
further obligations under this Guaranty immediately as of the earliest to occur
of (a) the Closing, (b) payment in full to the Guaranteed Party or its
Affiliates of the Obligations, (c) termination of the Merger Agreement in
accordance with its terms in any circumstances other than pursuant to which
Parent would be obligated to make a payment of the Obligations and (d) the date
that is 90 days after the termination of the Merger Agreement in accordance with
its terms in any circumstances pursuant to which Parent would be obligated to
make a payment in respect of the Obligations (any such termination, a
“Qualifying Termination”), unless prior to the 90th day after a Qualifying
Termination, the Guaranteed Party shall have commenced a suit, action or other
proceeding against Parent alleging payment of any Obligations due and owing or
against the Guarantor that amounts are due and owing from the Guarantor pursuant
to Section 1 hereof (a “Qualifying Suit”); provided that if a Qualifying
Termination has occurred and a Qualifying Suit is filed prior to the 90th day
after a Qualifying Termination, the Guarantor shall have no further liability or
obligation under this Guaranty from and after the earliest of (w) the Closing,
(x) a final, non-appealable resolution of such Qualifying Suit determining that
either Parent does not owe any Obligations or that the Guarantor does not owe
any amount pursuant to Section 1 hereof, (y) a written agreement among the
Guarantor and the Guaranteed Party terminating the Obligations, and
(z) satisfaction of the Obligations by the Guarantor or Parent. Notwithstanding

 

5



--------------------------------------------------------------------------------

the foregoing, in the event that the Guaranteed Party or any of its respective
Affiliates, equityholders or agents assert in any action that (A) the provisions
of Section 1 limiting the Guarantor’s liability with respect to the Obligations
to the Cap or the provisions of this Section 7 or Section 8 are illegal, invalid
or unenforceable in whole or in part, or asserting any theory of liability
against the Guarantor or any Guarantor Affiliate with respect to the
transactions contemplated by the Merger Agreement or (B) asserting, filing or
otherwise commencing, directly or indirectly, any lawsuit or other legal
proceeding asserting a claim under, or action against, any Guarantor Affiliate
in connection with this Guaranty, the Equity Commitment Letter, the Merger
Agreement, the Debt Commitment Letter or any transaction contemplated hereby or
thereby or otherwise relating hereto or thereto, in each case other than any
Permitted Claim, then (A) the obligations of the Guarantor under this Guaranty
shall terminate ab initio and be null and void, (B) if the Guarantor has
previously made any payments under this Guaranty, it shall be entitled to
recover such payments, and (C) neither the Guarantor nor any Guarantor Affiliate
shall have any liability to the Guaranteed Party or any of its Affiliates with
respect to the transactions contemplated by the Merger Agreement or under this
Guaranty.

8. No Recourse. The Guaranteed Party acknowledges the separate corporate
existence of Parent and that, as of the date hereof, Parent’s sole assets (if
any) are a de minimis amount of cash, and that no additional funds are expected
to be contributed to Parent unless and until the Closing occurs. Notwithstanding
anything that may be expressed or implied in this Guaranty or any document or
instrument delivered contemporaneously herewith, by its acceptance of the
benefits of this Guaranty, the Guaranteed Party acknowledges and agrees that it
will not seek, has no rights of recovery against, and no personal liability
shall attach to, any former, current or future director, officer, employee,
direct or indirect equityholder, controlling person, general or limited partner,
manager, member, stockholder, Affiliate, agent, successor or assign of the
Guarantor (not including Parent, each a “Guarantor Affiliate” and collectively,
the “Guarantor Affiliates”), through Parent, the Guarantor or otherwise, whether
by or through attempted piercing of the corporate veil, by or through a claim by
or on behalf of Parent against any Guarantor Affiliate, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any
applicable Law, or otherwise, except for (i) its rights to recover from the
Guarantor (but not any Guarantor Affiliate) under, and to the extent provided
in, this Guaranty and (ii) the right of the Guaranteed Party to seek specific
performance of the obligations of Parent pursuant to the terms of Section 8.8(b)
of the Merger Agreement and the Equity Commitment Letter. Notwithstanding
anything to the contrary herein, with the exception of the rights set forth in
clause (ii) immediately above, recourse against the Guarantor under this
Guaranty shall be the sole and exclusive remedy of the Guaranteed Party and its
Affiliates against the Guarantor in respect of any liabilities or obligations
arising under, or in connection with, the Merger Agreement, this Guaranty or the
transactions contemplated thereby or hereby. Nothing set forth in this Guaranty
shall affect or be construed to affect any liability of Parent to the Guaranteed
Party or shall confer or give or shall be construed to confer or give to any
Person other than the Guaranteed Party (including any Person acting in a
representative capacity) any rights or remedies against any Person other than
the Guarantor as expressly set forth herein. This Section 8 shall survive the
termination of this Guaranty.

9. Governing Law; Jurisdiction and Forum. This Guaranty and all claims or causes
of action of any kind (whether in contract or tort) that may be based upon,
arise out of or relate to

 

6



--------------------------------------------------------------------------------

this Guaranty, or the negotiation, execution or performance of this Guaranty
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law principle that would require or permit the
application of the laws of another jurisdiction. Any action arising out of or
relating to this Guaranty may be brought in the Chancery Court of the State of
Delaware and, in the absence of such jurisdiction, the United States District
Court for the District of Delaware, and each of the parties irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts in any such
action, agrees to take any and all future action necessary to submit to the
jurisdiction of such courts, waives any objection it may now or hereafter have
to venue or to convenience of forum, agrees that all claims in respect of the
action shall be heard and determined only in any such court and agrees not to
bring any action arising out of or relating to this Guaranty or any transaction
contemplated hereby in any other court.

10. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER AMONG THEM
RELATING TO THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT
A JURY.

11. Severability. Any term or provision of this Guaranty that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction; provided that this Guaranty may not be enforced
without giving effect to the Cap with respect to the Obligations provided in
Section 1 hereof and to the provisions of Section 7, Section 8 and the final
paragraph of Section 2 hereof. No party hereto shall assert, and each party
shall cause its respective Affiliates, members, securityholders and
representatives not to assert, that this Guaranty or any part hereof is invalid,
illegal or unenforceable.

12. Confidentiality. This Guaranty shall be treated as confidential and is being
provided to the Guaranteed Party solely in connection with the execution and
delivery of the Merger Agreement. This Guaranty may not be used, circulated,
quoted or otherwise referred to in any document, except with the written consent
of the Guarantor and the Guaranteed Party; provided that no such written consent
shall be required (and the Guarantor, the Guaranteed Party and their respective
Affiliates shall be free to release such information) for disclosures to such
Person’s respective members, limited partners, securityholders and
representatives, so long as such Persons agree to keep such information
confidential on terms substantially identical to the terms contained in this
Section 12 or are otherwise bound by a contractual, legal or fiduciary
obligation to keep such information confidential; further provided, that the
Guarantor and the Guaranteed Party may disclose this Guaranty to the extent
required by Law, the applicable rules of any national securities exchange or
required or requested by the SEC.

 

7



--------------------------------------------------------------------------------

13. Equity Commitment Letter and Debt Commitment Letter. The Guaranteed Party
hereby acknowledges that it has received fully executed copies of the Equity
Commitment Letter and the Debt Commitment Letter and acknowledges and agrees
that, except as expressly and to the extent provided in Section 3 of the Equity
Commitment Letter and subject to all of the terms, conditions and limitations
herein and therein, nothing contained herein or therein shall entitle the
Guaranteed Party or any of its Affiliates to (a) enforce specifically the Equity
Commitment Letter or the Debt Commitment Letter or (b) otherwise have any rights
as a third party beneficiary or otherwise against the Guarantor or any other
person under the Equity Commitment Letter or the Debt Commitment Letter.

14. Counterparts; Electronic Execution. This Guaranty may be executed in
counterparts all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Guaranty by
telefacsimile or other electronic means of transmission (e.g., a “PDF”) shall be
equally as effective as delivery of an original executed counterpart of this
Guaranty.

15. Headings. Section headings in this Guaranty are for convenience of reference
only and shall not govern the interpretation of any provision of this Guaranty.

[Remainder of this page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Limited Guaranty as of the
date first written above.

 

H.I.G. MIDDLE MARKET LBO FUND II, L.P. By:       H.I.G. Middle Market Advisors
II, LLC Its:       General Partner By:       H.I.G.-GP II, Inc. Its:  
    Manager By:   /s/ Richard Siegel   Name: Richard Siegel   Title: Authorized
Signatory

 

[Signature Page - Limited Guaranty]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Limited Guaranty as of the
date first written above.

 

NCI, INC. By:   /s/ Paul Dillahay   Name: Paul Dillahay   Title: Chief Executive
Officer

 

[Signature Page - Limited Guaranty]